DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s submission filed under 37 CFR 1.114 on 10 March, 2021. The amendments have been entered, and accordingly, claims 1-3 and 5-13 remain pending, wherein, claim 13 is new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat-radiating component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to incorporate “a cold plate including a top surface, a lower surface positioned to be in contact with a heat-radiating component, a side surface, and a first coolant passage in which a coolant flows…the cold plate includes a plate-shaped bottom wall portion, an upper wall portion to cover an upper surface of the bottom wall portion, and a side wall portion to join outer edges of the bottom wall portion and the upper wall portion…a plurality of blades which extend in parallel with one another is provided on the lower surface of the cold plate”, which is considered to be new matter (particularly, the underlined portion, when read, in view of the other recited claim elements). Looking at least at figure 3 (see annotated figure 3 of the present invention below), it is shown and described the plurality of blades are positioned along an upper surface of the bottom wall portion (par. 36 of the originally filed specification of the present invention), while the specification distinguishes that the heat-radiating component is specifically in contact with the lower surface of the bottom wall portion (par. 20 of the originally filed specification of the present invention). More so, the specification provides at paragraph 42 it is “preferable that the heat-radiating component H is arranged under a region in which the blades 12a are arranged”, and “Blades 12a are arranged in the first coolant passage 11.” (par. 36 of the originally filed specification of the present invention), wherein the first coolant passage is defined as the interior space enclosed by the bottom wall portion, the upper wall portion, and the side wall portion (par. 22 of the originally filed specification of the present invention). In view of these recitation, and clear depictions of the claimed invention, providing amendments to the claims that point to the blades being disposed along a lower surface to be in contact with the heat-radiating component is considered to be new matter. The specification fails to describe in such a way that reasonably conveys to one having ordinary skill within the art that the inventor, or joint inventors, had possession of the claimed For examination purposes, it is being construed that the claim limitation recites - -a plurality of blades which extend in parallel with one another is provided on the upper surface of the bottom wall portion of the cold plate - -, as opposed to the recitation of the blades being on the lower surface of the cold plate.

    PNG
    media_image1.png
    974
    1581
    media_image1.png
    Greyscale

Annotated Figure 3 of the present invention

Claims 2-3 and 5-13 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a) due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a lower end of each of the fins is positioned to be in contact with an upper surface of the cold plate”, wherein claim 1 previously recited, “a cold plate including a top surface, a lower surface…, a side surface,…the cold plate includes a plate-shaped bottom wall portion, an upper wall portion to cover an upper surface of the bottom wall portion, and a side wall portion to join outer edges of the bottom wall portion and the upper wall portion”. It is unclear to what the “upper surface of the cold plate” is designating, and how it is different from the previously recited “top surface” of the cold plate or “upper wall portion” of the cold plate. Is there another plate to the cold plate that overlies the “upper wall portion” and/or “top surface”? Looking at annotated figure 3 of the present invention, it appears, at best, the top surface is intended to be disposed at least along an uppermost surface of the upper wall portion, which is interpreted as the same as the top surface (under broadest reasonable interpretation, and plain meaning of “top”, such that it would be understood to be the highest or uppermost point/part/surface of the cold plate). However, the claim, as presented, is unclear to the correlation between the “upper surface” and the previously recited “top surface” and/or “upper wall portion” of the cold plate, such that one having ordinary skill within the art would not be apprised of the metes and bounds of the present invention. For examination purposes, it is being construed the claim recites --a lower end of each of the fins is positioned to be in contact with the top surface of the cold plate --.
Claims 2-3 and 5-13 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 3 recites, “a lower end of each of the fins is positioned to be in contact with an upper surface of the cold plate”, wherein claim 1 recited, “a cold plate including a top surface, a lower surface…, a side surface,…the cold plate includes a plate-shaped bottom wall portion, an upper wall portion to cover an upper surface of the bottom wall portion, and a side wall portion to join outer edges of the bottom wall portion and the upper wall portion”. It is unclear to what the “upper surface of the cold plate” is designating, and how it is different from the previously recited “top surface” of the cold plate or “upper wall portion” of the cold plate. Is there another plate to the cold plate that overlies the “upper wall portion” and/or “top surface”? Looking at annotated figure 3 of the present invention, it appears, at best, the top surface is intended to be disposed at least along an uppermost surface of the upper wall portion, which is interpreted as the same as the top surface (under broadest reasonable interpretation, and plain meaning of “top”, such that it would be understood to be the highest or uppermost point/part/surface of the cold plate). However, the claim, as presented, is unclear to the correlation between the “upper surface” and the previously recited “top surface” and/or “upper wall portion” of the cold plate, such that one having ordinary skill within the art would not be apprised of the metes and bounds of the present invention. For examination purposes, it is being construed the claim recites --a lower end of each of the fins is positioned to be in contact with the top surface of the cold plate --.
Claim 6 recites, “the radiator includes a plate-shaped base portion including a lower surface positioned to be in contact with an upper surface of the upper wall portion”, wherein claim 1 recited, “a cold plate including a top surface, a lower surface…, a side surface,…the cold plate includes a plate-shaped bottom wall portion, an upper wall portion to cover an upper surface of the bottom wall portion, and a side wall portion to join outer edges of the bottom wall portion and the upper wall portion”. It is unclear to what the “upper surface of the upper wall portion” is designating, and how it is different from the previously recited “top surface” of the cold plate, which would be understood to be an upper surface or top surface of the upper wall portion of the cold plate (under broadest reasonable interpretation, and plain meaning of “top”, such that it would be understood to be the highest or uppermost point/part/surface of the cold plate). Is there another plate to the cold plate that overlies the “upper wall portion” and/or “top surface”? Looking at figure 8 of the present invention, it appears, at best, the top surface is intended to be disposed at least along an uppermost surface of the upper wall portion, which is interpreted as the same as the top surface. However, the claim, as presented, is unclear to the correlation between the “upper surface” and the previously recited “top surface” and/or “upper wall portion” of the cold plate, such that one having ordinary skill within the art would not be apprised of the metes and bounds of the present invention. For examination purposes, it is being construed the claim recites -- the radiator includes a plate-shaped base portion including a lower surface positioned to be in contact with the top surface of the cold plate --.
Claim 11 recites, “a distance between an upper surface of the cold plate and one end of a major axis of the flat section of the pipe is different from a distance between the upper surface of the cold plate and another end of the major axis”, wherein claim 1 recited, “a cold plate including a top surface, a lower surface…, a side surface,…the cold plate includes a plate-shaped bottom wall portion, an upper wall portion to cover an upper surface of the bottom wall portion, and a side wall portion to join outer edges of the bottom wall portion and the upper wall portion”. It is unclear to what the “upper surface of the cold plate” is designating, and how it is different from the previously recited “top surface” of the cold plate or “upper wall portion” of the cold plate. Is there another plate to the cold plate that overlies the “upper wall portion” and/or “top surface”? Looking at least at annotated figure 3 of the present invention, it appears, at best, the top surface is intended to be disposed at least along an uppermost surface of the upper wall portion, which is interpreted as the same as the top surface (under broadest reasonable interpretation, and plain meaning of “top”, such that it would be understood to be the highest or uppermost point/part/surface of the cold plate). However, the claim, as presented, is unclear to the correlation between the “upper surface” and the previously recited “top surface” and/or “upper wall portion” of the cold plate, such that one having ordinary skill within the art would not be apprised of the metes and bounds of the present invention. For examination purposes, it is being construed the claim recites --a distance between the top surface of the cold plate and one end of a major axis of the flat section of the pipe is different from a distance between the top surface of the cold plate and another end of the major axis --.

Allowable Subject Matter
Claims 1-3 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and the rejection(s) 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art when considered as a whole, alone, or in combination, neither anticipates nor renders obvious the combination set forth, and interpreted for examination purposes under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), within independent claim 1. Particularly, the prior art fails to disclose, teach, or reasonably suggest:
“A cooling apparatus comprising: a cold plate including…a first coolant passage in which a coolant flows; a radiator including fins to perform cooling, and a second coolant passage in which the coolant flows…wherein the radiator is provided on the cold plate; the pump is located over the cold plate in a first direction and is adjacent to the radiator in a second direction which is perpendicular to the first direction; the cold plate includes a plate-shaped bottom wall portion, an upper wall portion to cover an upper surface of the bottom wall portion, and a side wall portion to join outer edges of the bottom wall portion and the upper wall portion; the first coolant passage is defined in an interior space enclosed by the bottom wall portion, the upper wall portion, and the side wall portion; -- a plurality of blades which extend in parallel with one another is provided on the upper surface of the bottom wall portion  --; the first cooling passage and overlaps a portion of the second cooling passage when viewed in the first direction…the second coolant passage is located above the first coolant passage in the first direction and extends in the second a direction; and -- a lower end of each of the fins is positioned to be in contact with the top surface of the cold plate --.” (claim 1, with Examiner’s interpretation of the claim under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)).
JOSHI (US 2011/0272120 A1) and HU (US 2008/0179044 A1) are considered the closest prior art of record. JOSHI discloses a cold plate (100), as shown in figures 13A – 15E. Radiators (400) include fins (shown in figure 13A – 15E; par. 61, lines 7-9) and second coolant passage (coolant flows through pipe sections 415). A pump (300) is connected with the first and second coolant passages (par. 69, lines 3-13), and thereby enables the first and second coolant passages to be coupled to one another (par. 69, lines 3-13). The cold plate (100) includes a plurality of blades (150; shown within the interior of the cold plate structure of figures 9-11) which are along the upper surface of the bottom wall portion of the cold plate (wherein the interior surface which the blades extend upwards from is construed as the upper surface of the bottom wall portion of the cold plate). More so, the pump is shown in at least figures 15A-15E to provide the pump to be vertically disposed to the cold plate (e.g., the first direction is construed to be along the vertical direction), while the radiators are adjacent to the pump in a horizontal direction (e.g., the second direction is construed to be along the horizontal direction). However, JOSHI does not provide that the first cooling passage of the cold plate, which would necessarily need to incorporate the plurality of blades (as the first coolant passage is defined interior to the bottom wall portion, upper wall portion, and side wall portions, and the blades have been interpreted under the rejection of claim 1 under 35 U.S.C. 112(a) to provide the blades along the upper surface of the bottom wall portion of the cold plate), overlaps a portion of the second coolant passage when viewed in the vertical direction (e.g., the first direction). This is best shown in fluid passage, 415). More so, JOSHI does not reasonably suggest that the fluid passages would be intended, or capable, of overlapping at least partially when viewed in the first direction. For this, JOSHI fail to disclose, teach, or suggest the claimed invention, as defined by the combination and interpretation under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) of claim 1, in such a way to either anticipate or render obvious, absent impermissible hindsight reasoning. 
Secondly, HU discusses a cooling apparatus which includes a cold plate(3) including a first coolant passage (27), a radiator (4) including fins (43) and a second coolant passage (passage within piping, 45), and a pump (7) which is coupled to the first and second coolant passages (par. 21, lines 9-20), thereby connecting the first and second coolant passages. The pump is shown in figures 3 and 4 to be disposed over the cold plate along the vertical direction (e.g., the first direction is construed to be along the vertical direction) and adjacent to the radiator in a horizontal direction (e.g., the second direction is construed to be along the horizontal direction). HU, unlike JOSHI, provides that the second passage at least partially overlaps with the first coolant passage (shown in figures 3-4, wherein the structures are disposed in the vertical direction to one another). However, HU does not disclose wherein the fins of the radiator are to be in contact with the top surface of the cold plate, as the radiator is disposed along spacers (6), which are not necessarily required (par. 23 of HU provides the radiator and fan may be directly mounted to the casing, 31), but it is not described or suggested that the fins would be in contact with the top surface of the cold plate. For this, HU fail to disclose, teach, or suggest the claimed invention, as defined by the combination and interpretation under 35 U.S.C. 
As such, the claimed invention characterized by claim 1, in view of the claim interpretation of at least independent claim 1 under the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), is allowable over the prior art, as the prior art fails to show the combination of the elements positioned relative to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/16/2021